 



OPTION CANCELLATION AND RELEASE AGREEMENT

 

This OPTION CANCELLATION AND RELEASE AGREEMENT (this “Agreement”) is entered
into by and between Alliqua, Inc., a Florida corporation (the “Company”) and
David Stefansky (the “Optionholder”), effective as of January 6, 2014.

 

WHEREAS, the Company previously granted the Optionholder certain nonqualified
stock options (the “Options”), in the amounts and with the exercise prices as
set forth in Exhibit A, and subject to the terms set forth in the applicable
stock option agreement (the “Option Agreements”); and

 

 WHEREAS, the Company and the Optionholder desire to cancel the Options as of
the date hereof (the “Cancellation Date”), so that on and after the Cancellation
Date, the Options and the Option Agreements shall be cancelled and of no further
effect; and

 

WHEREAS, the Company desires to grant the Optionholder shares of common stock of
the Company in connection with the cancellation of the Options and the Option
Agreements.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the sufficiency of which are hereby
acknowledged, the parties to this Agreement agree as follows:

 

CANCELLATION OF OPTIONS

 

1.1 Cancellation of Options. In exchange for the consideration described in
Section 1.2 below, the Optionholder hereby agrees that the Option Agreements and
the Options granted thereunder, shall be cancelled, terminated, and of no
further force or effect, effective on the Cancellation Date, and neither the
Company nor the Optionholder shall have any further rights or obligations with
respect to the Options, the Option Agreements, or with respect to any common
stock of the Company that could have been purchased upon exercise of the Options
under the Option Agreements.

 

1.2 Payment. In exchange for the Optionholder’s agreement to cancel the Options,
the Option Agreements and any other rights, obligations and liabilities of the
Company granting the Optionholder the right to purchase shares of the Company’s
common stock or other ownership interests of the Company and the release of
claims set forth in Section 1.3, the Company hereby agrees to grant the
Optionholder, pursuant to the Alliqua, Inc. 2011 Long-Term Incentive Plan, one
hundred ninety-four thousand six hundred sixty-seven (194,667) full shares of
common stock of the Company as of the Cancellation Date.

 

1.3 Release.

 

(a) Effective as of the Cancellation Date, the Optionholder, for the
Optionholder and the Optionholder’s successors and assigns forever, does hereby
unconditionally and irrevocably compromise, settle, remise, acquit and fully and
forever release and discharge the Company and its respective successors,
assigns, parents, divisions, subsidiaries, and affiliates, and its present and
former officers, directors, employees and agents (collectively, the “Released
Parties”) from any and all claims, counterclaims, set-offs, debts, demands,
choses in action, obligations, remedies, suits, damages and liabilities in
connection with any rights to acquire securities of the Company pursuant to the
Options, the Option Agreements and the common stock of the Company issuable
thereunder (collectively, the “Releaser’s Claims”), whether now known or unknown
or suspected or claimed, whether arising under common law, in equity or under
statute, which the Optionholder or the Optionholder’s successors or assigns ever
had, now have, or in the future may claim to have against the Released Parties
and which may have arisen at any time on or prior to the date hereof; provided
that this Section 1.3(a) shall not apply to any of the obligations or
liabilities of the Released Parties arising under or in connection with this
Agreement.

 

 



 

 

 

(b) The Optionholder covenants and agrees never to commence, voluntarily aid in
any way, prosecute or cause to be commenced or prosecuted against the Released
Parties any action or other proceeding based on any of the released Releaser’s
Claims which may have arisen at any time on or prior to the date hereof.

 

1.4 Further Assurances. Each party to this Agreement agrees that it will perform
all such further acts and execute and deliver all such further documents as may
be reasonably required in connection with the consummation of the transactions
contemplated hereby in accordance with the terms of this Agreement.

 

1.5 Representations and Warranties. The Optionholder hereby represents and
warrants to the Company that the Optionholder has full power and authority to
enter into and perform this Agreement and to carry out the transactions
contemplated hereby. This Agreement constitutes the legal, valid, and binding
obligation of the Optionholder, enforceable against the Optionholder in
accordance with its terms. The Optionholder has read and understood this
Agreement and is entering into this Agreement voluntarily. The Optionholder
agrees that this Agreement provides good and valuable consideration for the
Optionholder’s agreements herein.

 

MISCELLANEOUS

 

2.1 Captions. The captions used in this Agreement are for reference purposes
only, and shall not in any way affect the meaning or interpretation of this
Agreement.

 

2.2 Parties in Interest. This Agreement shall be binding upon and shall inure to
the benefit of the parties to this Agreement and their respective heirs,
executors, administrators, successors, and assigns.

 

2.3 Execution. This Agreement may be executed in two or more counterparts, all
of which taken together shall constitute one instrument. The exchange of copies
of this Agreement and of signature pages by facsimile transmission shall
constitute effective execution and delivery of this Agreement as to the parties
and may be used in lieu of the original Agreement for all purposes. Signatures
of the parties transmitted by facsimile shall be deemed to be their original
signatures for any purpose whatsoever.

 

2.4 Entire Agreement. This Agreement contains the entire understanding of the
parties to this Agreement with respect to the subject matter contained in this
Agreement, and supersedes all prior agreements and understandings among the
parties with respect to such subject matter.

 

2.5 Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE SUBSTANTIVE LAWS OF THE STATE OF FLORIDA, WITHOUT REGARD TO
ITS PRINCIPLES OF CONFLICT OF LAWS.

 

2.6 Notice. Any notice required by the terms of this Agreement shall be given in
writing and shall be deemed effective upon personal delivery or upon deposit
with the United States Postal Service, by registered or certified mail, with
postage and fees prepaid. Notice shall be addressed to the Company at its
principal executive office and to the Optionholder at the address that he most
recently provided to the Company.

 

* * * * * * * *

2

 

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and the Optionholder, to evidence his consent and
approval of all the terms hereof, has duly executed this Agreement as of the
date above.

 



  ALLIQUA, INC.               By: /s/ Brian Posner   Name: Brian Posner   Title:
Chief Financial Officer

 

  OPTIONHOLDER               /s/ David Stefansky   David Stefansky        
Address:              



 

 



3

 

 

EXHIBIT A

 

Date of Grant Options Adjusted for 43.75:1 Stock Split Exercise Price Adjusted
for 43.75:1 Stock Split December 9, 2010 5,000,000 114,286 $0.145 $6.34 March 1,
2011 1,666,667 38,095 $0.21 $9.19 May 2012 5,000,000 114,286 $0.20 $8.75 May 31,
2012 500,000 11,429 $0.20 $8.75

 



4

